Title: John Lowell to Abigail Adams, 22 February 1778
From: Lowell, John
To: Adams, Abigail


     
      Dear Madam
      Boston Feby. 22d. 1778
     
     I am not displeased that the Call of Business obliges me to address you at this Time, and gives me an Opportunity of expressing my sincere good Wishes, that Mr. Adams’s Voyage may be agreable, and happy; I am sensible that the Prospect of so long a Seperation must be painfull to you, the tender social Connection which you have so highly enjoyed, must make the Struggle hard, but the Consideration that he is called to so honourable an Employment in the Service of his Country, I doubt not will greatly alleviate your Trouble. If during his Absence I can be of any Service in your Affairs, I hope you will command me freely, and be assured I shall be highly gratified in executing your Commands.—Judge Tyng of Dunstable will be the Bearer of this, there were two Actions of considerable Importance in one of which he was Plaintiff, and in the other Col. Eleazer Tyng, both against Dr. Gardner and others. Mr. Adams was engaged for Dr. Gardner, and by the Clerks Minutes divers Papers filed in these Causes, were delivered to Mr. Adams, if they are at Braintree Judge Tyng will be obliged if you will let him look into them, and see whether some, which he must otherwise seek after, are among them. I do not propose, that Judge Tyng should take them as he was not Mr. Adams’s Client, but if you will send them to Mr. Tudor there can be no Inconvenience as he is engaged on the same Side with Mr. Adams.
     
      I am with most Esteem your most obedt. Servt.,
      J Lowell
     
    